IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00043-CR

JEREMY DEASHUN BROWN SR.,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 82nd District Court
                               Falls County, Texas
                              Trial Court No. 9570


                          MEMORANDUM OPINION


      Appellant, Jeremy Deashun Brown Sr., has filed a motion requesting the dismissal

of this appeal. See TEX. R. APP. P. 42.2(a). We have not issued a decision in the appeal,

and appellant and his attorney have personally signed the motion. See id. Accordingly,

we grant the motion and hereby dismiss appellant’s appeal.
                                           AL SCOGGINS
                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed May 31, 2017
Do not publish
[CR25]




Brown v. State                                           Page 2